                Case 19-12347-BLS             Doc 120       Filed 11/15/19       Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE

In re:                                                     ) Chapter 11
                                                           )
ARSENAL RESOURCES DEVELOPMENT,                             ) Case No. 19-12347 (BLS)
LLC, et al.1,                                              )
                                                           ) (Jointly Administered)
                                  Debtors.                 )

                    ENTRY OF APPEARANCE, REQUEST FOR SERVICE
                      OF PAPERS, AND RESERVATION OF RIGHTS

         PLEASE TAKE NOTICE that the undersigned hereby appear as counsel for Lexon

Insurance Co. (“Lexon”), parties in interest, and under, inter alia, Bankruptcy Rules 2002, 9007,

9010 and Section 1109(b) of the Bankruptcy Code, 11 U.S.C. §1109(b), requests that all notices

given or required to be given in this case, and all papers served or required to be served in this

case, be given to and served upon:


 Jason C. Powell, Esquire                                  Lee Woodard, Esquire
 The Powell Firm, LLC                                      Harris Beach PLLC
 1201 N. Orange Street, Suite 500                          333 West Washington Street, Suite 200
 P.O. Box 289                                              Syracuse, NY 13202
 Wilmington, DE 19899                                      Telephone: (315)214-2010
 Telephone: (302)650-1572
 jpowell@delawarefirm.com                                  lwoodard@HarrisBeach.com




         PLEASE TAKE FURTHER NOTICE that under section 1109(b) of the Bankruptcy

Code, this request includes not only the notices and papers referred to in the Bankruptcy Rules


1 The debtors in the chapter 11 cases, along with the last four digits of each debtor’s United States federal tax
identification number, are: Arsenal Resources Development LLC (4072); Arsenal Energy Holdings, LLC (6279);
Arsenal Resources Intermediate Holdings LLC (5901); Arsenal Resources Energy LLC (2820); Arsenal Resources
Development Holdings 2 LLC (3020); Arsenal Resources Holdings 1 LLC (9647); Arsenal Gas Marketing LLC
(1113); Arsental Midstream LLC (9654); Arsenal Water LLC (2465); Ulysses Gathering LLC (6546); Mar Key LLC
(5428); Arsenal Resources LLC (3422); River Ridge Energy Holdings, LLC (8135); River Ridge Energy, LLC
(5623); River Ridge Pennsylvania, LLC (5444); River Ridge Operating, LLC (4051); and Seneca-Upshur
Petroleum, LLC (9204). The debtors’ mailing address is 6031 Wallace Road Ext., Suite 300, Wexford, PA 15090.

                                                       1
               Case 19-12347-BLS          Doc 120      Filed 11/15/19     Page 2 of 2




specified above, but also includes, without limitation, orders and notices of any application,

motion, petition, pleading, request, complaint, or demand, whether formal or informal, whether

written or oral, and whether transmitted or conveyed by mail, electronic mail, courier service,

hand-delivery, telephone, facsimile transmission, telegraph, telex, or otherwise (1) that affects or

seeks to affect in any way any rights or interests of any creditor or party in interest in this case,

including Lexon with respect to: (a) the debtors; (b) property of the estates, or proceeds thereof,

in which the debtors may claim an interest; or (c) property or proceeds thereof in the possession,

custody, or control of others that the debtors may seek to use; or (2) that requires or seeks to

require any act, delivery of any property, payment, or other conduct by Lexon.

       PLEASE TAKE FURTHER NOTICE that Lexon intends that neither this Entry of

Appearance nor any later appearance, pleading, claim, or suit shall waive (1) the right of Lexon

to have final orders in noncore matters entered only after de novo review by a District Judge; (2)

the right of Lexon to trial by jury in any proceeding so triable in this case or any case,

controversy, or proceeding related to this case, (3) the right of Lexon to have the District Court

withdraw the reference in any matter subject to mandatory or discretionary withdrawal; or (4)

any other rights, claims, actions, defenses, set-offs, or recoupments to which Lexon is or may be

entitled under agreements, in law, in equity, or otherwise, all of which rights, claims, actions,

defenses, set-offs, and recoupments are expressly reserved.

                                                       THE POWELL FIRM, LLC

                                                       /s/ Jason C. Powell
                                                       Jason C. Powell, Esquire (No. 3768)
                                                       1201 N. Orange Street, Suite 500
                                                       P.O. Box 289
                                                       Wilmington, DE 19899
                                                       (302) 650-1572
                                                       jpowell@delawarefirm.com
                                                       Counsel for Lexon Insurance Co.

Dated: November 15, 2019


                                                   2
